Exhibit 10.1

FIFTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT


This FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of September 5, 2014, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Additional Definitions. The following definitions shall be and they
hereby are added to Section 1.1 of the Credit Agreement in alphabetical order:
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the Commodity Exchange Act and regulations thereunder.    
“Fifth Amendment Effective Date” means September 5, 2014.
1.2    Borrowing Base. Section 4.1 of the Credit Agreement shall be and it
hereby is amended and restated in its entirety to read as follows:
4.1    Borrowing Base. The term “Conforming Borrowing Base” means, as of the
date of determination thereof prior to the Borrowing Base Equalization Date, the
designated loan value as calculated by Lenders in their sole discretion

PAGE 1

--------------------------------------------------------------------------------




assigned to the discounted present value of future net income accruing to the
Borrowing Base Properties, based upon Lenders’ in-house evaluation of Borrowing
Base Properties. Before the Borrowing Base Equalization Date the term “Borrowing
Base” has the meaning set forth below, and will be determined in relation to the
Conforming Borrowing Base. On and after the Borrowing Base Equalization Date,
the term “Borrowing Base” means, as of the date of determination thereof, the
designated loan value as calculated by Lenders in their sole discretion assigned
to the discounted present value of future net income accruing to the Borrowing
Base Properties, based upon Lenders’ in-house evaluation of Borrowing Base
Properties. The Lenders’ determination of the Conforming Borrowing Base and
Borrowing Base will be made in accordance with then-current practices, economic
and pricing parameters, methodology, assumptions, and customary procedures and
standards established by each Lender from time to time for its petroleum
industry customers including without limitation (a) an analysis of such reserves
and production data with respect to the Hydrocarbon Interests of the Credit
Parties in all of their Oil and Gas Properties, including the Mortgaged
Properties, as is provided to Lenders in accordance herewith, (b) an analysis of
the assets, liabilities, cash flow, business, properties, prospects, management
and ownership of each Credit Party, and (c) such other credit factors as each
Lender customarily considers in evaluating similar oil and gas credits. Borrower
acknowledges that the determination of the Borrowing Base contains an equity
cushion (collateral value in excess of loan amount) which Borrower acknowledges
to be essential for the adequate protection of Lenders. As of the Fifth
Amendment Effective Date, the Borrowing Base shall be $450,000,000 and the
Conforming Borrowing Base shall be $375,000,000. Until the Borrowing Base
Equalization Date, the Borrowing Base shall exceed the Conforming Borrowing Base
by $75,000,000, subject to adjustments as a result of dispositions permitted
under Section 8.4(k). Prior to the Borrowing Base Equalization Date, any
increase in the Conforming Borrowing Base as a result of the most recent
redetermination thereof shall result in an equal increase in the Borrowing Base.
On and after the Borrowing Base Equalization Date, the Borrowing Base shall
equal the Conforming Borrowing Base then in effect and all references to
Conforming Borrowing Base and Borrowing Base shall mean the Borrowing Base then
in effect.
1.3    Application of Proceeds. Section 10.2 of the Credit Agreement shall be
and it hereby is amended by adding the following paragraph to Section 10.2 of
the Credit Agreement as the last paragraph thereof:
Notwithstanding the foregoing, amounts received from Parent or any Credit Party
(or from their respective assets) that is not an Eligible Contract Participant
shall not be applied to any Excluded Swap Obligations owing to a Lender
Counterparty (it being understood, that in the event that any amount is applied
to Indebtedness as a result of this clause, the Administrative Agent shall make
such adjustments as it determines are appropriate to distributions pursuant to
clause fourth above from amounts received from such Eligible Contract
Participants to ensure, as nearly as possible, that the proportional aggregate
recoveries with respect

    
PAGE 2



--------------------------------------------------------------------------------




to Indebtedness described in clause fourth above by Lender Counterparties that
are the holders of any Excluded Swap Obligations are the same as the
proportional aggregate recoveries with respect to other Indebtedness pursuant to
clause fourth above).
1.4    Schedule 1.2. Schedule 1.2 to the Credit Agreement shall be and it hereby
is amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.
SECTION 2.     Redetermined Borrowing Base and Conforming Borrowing Base. This
Amendment shall constitute notice of a redetermination of the Borrowing Base and
the Conforming Borrowing Base pursuant to Section 4.2 of the Credit Agreement,
and the Administrative Agent, the Lenders and the Borrower hereby acknowledge
that effective as of the date hereof (a) the Borrowing Base shall be
$450,000,000 and (b) the Conforming Borrowing Base shall be $375,000,000 and
such redetermined Borrowing Base and Conforming Borrowing Base shall remain in
effect until the date the Borrowing Base and the Conforming Borrowing Base are
otherwise adjusted pursuant to the terms of the Credit Agreement. The
redetermination of the Borrowing Base and the Conforming Borrowing Base
contained in this Section 2 shall constitute the Determination Date to occur on
or about November 1, 2014.
SECTION 3.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base and
the Conforming Borrowing Base contained in Section 2 of this Amendment of this
Amendment shall be effective upon the satisfaction of each of the conditions set
forth in this Section 3.
3.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders, (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor, (c) that certain Guaranty Supplement No. 1 to the Second Amended,
Restated and Consolidated Unconditional Guaranty, and (d) that certain Pledge
and Security Agreement Joinder and Supplement No. 1, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
3.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
3.3    Fees. The Administrative Agent shall have received the fees separately
agreed upon in a separate fee letter executed by the Administrative Agent and
the Borrower in connection with this Amendment.
3.4    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 4.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:

    
PAGE 3



--------------------------------------------------------------------------------




4.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such specified earlier date.
4.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated herein are within the Borrower’s corporate powers, have
been duly authorized by necessary corporate action by the Borrower, require no
action by or in respect of, or filing with, any court or agency of government
(except for the recording and filing of Collateral Documents and financing
statements) and (a) do not violate in any material respect any Requirement of
Law, (b) are not in contravention of the terms of any material Contractual
Obligation, indenture, agreement or undertaking to which the Borrower is a party
or by which it or its properties are bound where such violation could reasonably
be expected to have a Material Adverse Effect, and (c) do not result in the
creation or imposition of any Lien upon any of the assets of the Borrower except
for Liens permitted by Section 8.2 of the Credit Agreement and otherwise as
permitted in the Credit Agreement.
4.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
(i) the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) the availability of
equitable remedies may be limited by equitable principles of general
application.
4.4    No Default. As of the date hereof, immediately after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.
SECTION 5.    Miscellaneous.
5.1    Mortgages. Within thirty (30) days after the Fifth Amendment Effective
Date, the Credit Parties shall have executed and delivered to the Administrative
Agent Mortgages and title information, in each case, reasonably satisfactory to
the Administrative Agent with respect to the Oil and Gas Properties of the
Credit Parties, or the portion thereof, as required by Sections 7.16 and 7.17 of
the Credit Agreement.
5.2    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.

    
PAGE 4



--------------------------------------------------------------------------------




5.3    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
5.4    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.
5.5    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
5.6    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
5.7    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
5.8    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
5.9    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
5.10    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
5.11    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,”

    
PAGE 5



--------------------------------------------------------------------------------




“hereof,” “herein” or words of like import, and each reference in the Credit
Agreement or in any other Loan Document, or other agreements, documents or other
instruments executed and delivered pursuant to the Credit Agreement to the
“Credit Agreement”, shall mean and be a reference to the Credit Agreement as
amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
[Signature pages follow.]



    
PAGE 6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 




SIGNATURE PAGE



--------------------------------------------------------------------------------




ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 







ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Don J. McKinnerney
 
Name:
 
Don J. McKinnerney
 
Title:
 
Authorized Signatory
 




SIGNATURE PAGE



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Raza Jafferi
 
Name:
 
Raza Jafferi
 
Title:
 
Vice President
 




SIGNATURE PAGE



--------------------------------------------------------------------------------




COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Brandon M. White
 
Name:
 
Brandon M. White
 
Title:
 
Assistant Vice President
 




SIGNATURE PAGE



--------------------------------------------------------------------------------




SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Shannon Juhan
 
Name:
 
Shannon Juhan
 
Title:
 
Vice President
 






SIGNATURE PAGE



--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Alan Dawson
 
Name:
 
Alan Dawson
 
Title:
 
Director
 




SIGNATURE PAGE



--------------------------------------------------------------------------------




BMO HARRIS FINANCING, INC.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ James V. Ducote
 
Name:
 
James V. Ducote
 
Title:
 
Managing Director
 






SIGNATURE PAGE



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Tom K. Martin
 
Name:
 
Tom K. Martin
 
Title:
 
Director
 








SIGNATURE PAGE



--------------------------------------------------------------------------------




IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Moni Collins
 
Name:
 
Moni Collins
 
Title:
 
Vice President
 








SIGNATURE PAGE



--------------------------------------------------------------------------------




Schedule 1.2

Percentages and Allocations
Revolving Credit
LENDERS
REVOLVING CREDIT
ALLOCATIONS
REVOLVING CREDIT
PERCENTAGE
Royal Bank of Canada
$77,142,857.14
17.142857140%
Comerica Bank
$61,948,051.95
13.766233770%
Bank of America, N.A.
$61,948,051.95
13.766233770%
The Bank of Nova Scotia
$61,948,051.95
13.766233770%
Suntrust Bank
$61,948,051.95
13.766233770%
BMO Harris Financing, Inc.
$61,948,051.95
13.766233770%
Wells Fargo Bank, N.A.
$40,909,090.91
9.090909091%
IBERIABANK
$22,207,792.21
4.935064935%
TOTALS
$450,000,000.00
100.00%










SCHEDULE 1.2

--------------------------------------------------------------------------------




CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Fifth Amendment to Third Amended and Restated Credit
Agreement (the “Fifth Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) consents to the terms of the Fifth Amendment; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the Indebtedness pursuant to the terms of the Guaranty or the
Liens granted by it pursuant to the terms of the other Loan Documents to which
it is a party securing payment and performance of the Indebtedness, (v)
reaffirms that the Guaranty and the other Loan Documents to which it is a party
and such Liens are and shall continue to remain in full force and effect and are
hereby ratified and confirmed in all respects and (vi) represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, (x) all
of the representations and warranties made by it in each of the Loan Documents
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date, and
(y) after giving effect to the Fifth Amendment, no Default or Event of Default
has occurred and is continuing. Although each Guarantor has been informed of the
matters set forth herein and has acknowledged and agreed to same, each Guarantor
understands that neither the Administrative Agent nor any of the Lenders have
any obligation to inform any Guarantor of such matters in the future or to seek
any Guarantor’s acknowledgment or agreement to future amendments or waivers for
the Guaranty and other Loan Documents to which it is a party to remain in full
force and effect, and nothing herein shall create such duty or obligation.
[SIGNATURE PAGES FOLLOW]



CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Fifth Amendment.




GUARANTORS:
 
 
 
 
 
MRC PERMIAN COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MRC ROCKIES COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MATADOR PRODUCTION COMPANY
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 


CONSENT AND REAFFIRMATION SIGNATURE PAGE





--------------------------------------------------------------------------------




LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP
 
 
 
 
 
 
By:
 
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MATADOR RESOURCES COMPANY
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

DELAWARE WATER MANAGEMENT COMPANY, LLC
 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

LONGWOOD MIDSTREAM DELAWARE, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

LONGWOOD MIDSTREAM SOUTHEAST, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 


CONSENT AND REAFFIRMATION SIGNATURE PAGE





--------------------------------------------------------------------------------




LONGWOOD MIDSTREAM SOUTH TEXAS, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MRC ENERGY SOUTHEAST COMPANY, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

MRC ENERGY SOUTH TEXAS COMPANY, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 

SOUTHEAST WATER MANAGMENT COMPANY, LLC


 
 
 
 
 
 
By:
 
 
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 






CONSENT AND REAFFIRMATION SIGNATURE PAGE



